PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Eley et al.
Application No. 16/706,309
Filed: 6 Dec 2019
For EMERGENCY ACCESS PRIVACY LOCK AND ACCESS KEY

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on February 7, 2022 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt of a corrected/updated ADS, the petition fee, and the required statement of unintentional delay is acknowledged.

Requirements (2) and (3) of 37 C.F.R. § 1.78(c) have been satisfied.  The petition does not satisfy item (1) of 37 C.F.R. 
§ 1.78(c).

Regarding requirement (1) of 37 C.F.R. § 1.78(c), 37 C.F.R. 
§ 1.78(a)(3) requires the reference to each prior-filed application to be included in an ADS.  Consequently, a corrected/updated ADS was submitted on February 7, 2022, however it cannot be entered since it incorrectly lists the status of  application number 14/952,731 which issued as US patent number 10,533,347 on January 14, 2020 as pending, and as such the document incorrectly fails to set forth the patent number for this patent, as is required by 37 C.F.R. § 1.76(b)(5).  See the first benefit claim listed on the third page of this corrected/updated ADS.  

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

Receipt of the petition fee is acknowledged, and resubmission of the same is not required on renewed petition.  

This petition petition pursuant to 37 C.F.R. § 1.78(c) was filed after the mailing of the notice of allowance, but before the payment of the issue fee.  The issue fee was received on May 2, 2022, and hence any renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) will necessarily be filed after the payment of the issue fee.  This means that Applicant must file a petition to withdraw from issue with a RCE with the renewed petition. Otherwise, the petition will be dismissed, as no amendments may be entered after payment of issue fee. A renewed petition with a certificate of correction may be filed after the patent issues, however Applicant is reminded that it is the entire period of delay which must be unintentional, and not merely the initial delay in filing the original petition pursuant to 37 C.F.R. 
§ 1.78(c).

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.